Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 Claims 1-6 and 10 are under consideration in the instant Office Action.

Withdrawn Rejections
The rejection of claims 1-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al., US2004/0102369 (IDS, #092) is withdrawn because Wu does to teach the IDUA as now required in instant claim 1.
All of the prior Double Patenting rejections set forth in the prior office action as withdrawn in view of the newly amended claim 1.

Modified rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 is directed to a fusion protein that includes an antigen binding fragment of an antibody that binds endogenous human transferrin receptor that is capable of crossing the BBB that it is capable of producing an average elevation of concentration in the brain of IDUA following intravenous administration and that IDUA does not cross the human BBB alone. Note that an antigen binding fragment of an antibody still reads on an antibody. As such, the claim is directed to an antibody defined entirely by function and a genus of neurotherapeutic agents without a specific structure/function correlation. 
See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled 
The specification fails to describe to the public the full genus of “an antigen binding fragment of  an antibody that binds antibody to a transferrin receptor capable of crossing the blood brain barrier (BBB)”, as recited in claim 1.  While certain embodiments such as antibodies are exemplified in the specification, the full genus of antigen binding fragment of an antibodies, which can be of any generic antibody with the required function, has not been described.  Because there is not an art-established correlation between structure (i.e., specific molecules or sequences) and function (ability to cross the BBB), and because the specification fails to disclose a reasonable number of antigen binding fragment of antibodies that are representative of the full genus of such required antibodies, one skilled in the art cannot visualize the specific antigen binding fragment of an antibody structure which cross the BBB.  Further, the new limitation of antigen binding fragment of an antibody reads on one CDR of an antibody, as disclosed in the paragraph 81 of the instant specification which further fails the written description requirement.
In this case, antibodies without any specific structure are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., a priori look at an antigen sequence or the general target protein and envisage or describe the structural combination of six CDRs that will bind that antigen/general target protein or what antibody will specifically meet all functional limitations of the instant claims. First, even highly related CDRs may not bind the same target. See for example Kussie et al., 1994 (IDS, #198) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11 of Abbvie decision).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate or alter the binding specificity of an antibody. As a further example, see Chen et al., 1995 (IDS, #069) which demonstrates single amino acid changes in the VH CDR2 a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. As the specification does not provide sufficient guidance to the skilled artisan to allow such a reasonable expectation of success, it would require undue experimentation on the part of the skilled artisan to make and test each combination of CDRs and mutations to determine for themselves which antibodies meet the claim limitations.
The specification fails to disclose any specific antibodies and only points to prior applications and references for possible sources of antibodies for the human transferrin receptor monoclonal antibody (see paragraphs 7, 112, 127 and 131 of instant specification). As discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions. The instant specification also indicated that the possible antibody may even be modified in the CDR regions (see paragraph 92 of the instant specification) without any specific guidance except requiring that these changes do not affect the binding with high affinity. There is no specific guidance regarding how the CDRs may be “altered” to preserve the function given the known sensitivity of CDRs to such alterations. As discussed above, one cannot predict how an alteration will affect 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An antibody described only by functional characteristic, such as antibody that binds endogenous human transferrin receptor that crosses the human 
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as 
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of an antibody that binds human BBB by binding to an endogenous human transferrin receptor. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). The instant specification even fails to specifically teach what domain in the insulin receptor to target and accomplish the function of crossing the BBB is required to achieve the function.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of 
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 1-6 and 10 do not meet the written description requirement.

Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive. Applicant argues that the specification along with the new limitation of “alpha-L-iduronidase linked to an antigen binding fragment of antibody to transferrin” conveys with reasonable clarity to one ordinary skill in the art that they are in possession of the subject matter of claims 1-6 and 10. This is not found persuasive, because as discussed above, the claim of a genus of antibodies has to be supported by .
Therefore, the arguments are not found persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pardridge et al., US2004/0101904 (IDS, #091).
Pardridge teaches compositions designed to increase the transport of pharmaceutical agents across the blood brain barrier (BBB) as required in instant claim 1. The compositions are fusion proteins consisting of the agent and an antibody that is transported across the BBB (see Abstract). Pardridge teaches that the humanized antibody and pharmaceutical agent are linked and may be expressed as a single fusion protein using known genetic engineering procedures (see paragraphs 7 and 40) as in instant claim 1. Pardridge teaches that the amino acid sequence of a pharmaceutical agent, alpha-L-iduronidase (IDUA) is fused to the carboxy-terminus of the heavy chain of the humanized monoclonal antibody (see paragraphs 22 and 66) as required in instant claim 2-5. Pardridge teaches that transferrin receptors are found in the human BBB and monoclonal antibodies against the transferrin receptor to cross the BBB (see paragraph 8) as in instant claim 1. Pardridge teaches that the humanized antibody/pharmaceutical agent Trojan horse compound is used to deliver IDUA across the BBB and teaches that the enzyme, IDUA, is fused to the amino terminus of the antibody (see paragraphs 42and 66) and meets the requirements of instant claims 1-2. Pardridge teaches that pharmaceutical agents include the human -L-iduronidase (IDUA), a lysosomal enzymes which is linked to the antibody to transport across the BBB (see paragraph 41 and claims 20, 23) which meets the requirements of instant claims 1 and 6. The disclosed pharmaceutical agents are all bigger than 400Da and 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Pardridge. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Pardridge teaches the transferrin antibody and the antigen binding fragment of an antibody that binds transferrin is still antibody that performs as whole antibody and does not alter the function of the target binding of the antibody fragments. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."   Further, the fusion protein disclosed by Pardridge has the same characteristics as the instantly claimed fusion protein since Pardridge’s fusion protein meets all the structural limitations of the instantly claimed fusion protein. Furthermore, Pardridge teaches that the fusion proteins would be or are fully functional and therapeutic (see paragraphs 6, 7, 61). Therefore, the fusion proteins must have the recited properties. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
.

Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive. Applicant argues that the Pardridge reference teaches that in order for use humanized antibody to function properly, the HC and LC should each include a constant region in paragraph 39. Applicant argues that one of ordinary skill in the art would interpret this as a teaching away from using an antigen binding fragment and point towards the use of a whole antibody. In contrast to applicants’ assertions, Pardridge’s teachings are not limited to the specific paragraph 39, but broadly include the contents of the entire disclosure. MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  It is pointed out that Pardridge teaches using VH and VL genes to encode a single chain FV (ScFv) antibody (see paragraph 45) which reads on the requirement of antigen binding fragment and therefore, does not teach away from the instantly claimed invention. Therefore, applicant’s arguments are not found persuasive and the 103 rejection is maintained.

  New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-31 of U.S. Patent No. 9,567,400. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass fusion proteins wherein IDUA is linked to an antibody that binds to a transferrin receptor and increases transport of the agent across the BBB. ‘400 discloses that these fusion proteins include antibody fragments. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

Claims 1-6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,974,791. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass fusion proteins wherein IDUA is linked to an antibody that binds to a transferrin receptor and increases transport of the agent across the BBB. ‘791 discloses that these fusion proteins include antibody fragments. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

Claims 1-6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 27, 29 and 31-33 of copending Application No. 16/264,343. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘343 claims a pharmaceutical composition that comprises a fusion antibody having IDUA activity. Therefore, the claims of ‘343 are not patentably distinct from the reference claim and anticipate the instant claims
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649